        Case 1:19-cv-02645-AJN-KHP Document 41 Filed 06/06/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                  06/06/2019
CITY OF ALMATY, KAZAKHSTAN and
BTA BANK JSC,

                                                Plaintiffs,            19-CV-2645 (AJN) (KHP)

                             -against-                                          ORDER

FELIX SATER, et al.,
                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On June 4, 2019, the parties attended an Initial Case Management Conference before

this Court. After conducting a review of the pleadings and consultation with the parties, the

following Scheduling Order is entered pursuant to Rule 16 of the Federal Rules of Civil

Procedure:

         Pleadings and Parties. The parties may amend the pleadings or join additional parties

until July 17, 2019.

         Discovery. All fact discovery shall be completed by June 4, 2020. All expert discovery

shall be completed by October 9, 2020. At this time, the parties may commence any third-

party discovery that is not redundant.

         Interim Discovery Deadlines. The parties shall serve initial disclosures, initial document

requests, and interrogatories by no later than July 9, 2019. Responses thereto shall be due on

July 23, 2019. Requests for admission shall be served by June 4, 2020. Responses thereto shall

be due on July 6, 2020. Any final document requests and/or interrogatories shall be served by

no later than May 4, 2020. All depositions shall be completed by June 4, 2020. Interim

deadlines may be adjusted by the parties without further order of the Court.
       Case 1:19-cv-02645-AJN-KHP Document 41 Filed 06/06/19 Page 2 of 3



       Rule 1 and Rue 26(b)(1). Counsel shall comply with Rule 1 and Rule 26(b)(1) in the

conduct of discovery.

       Document Requests. Counsel shall be fully familiar with their obligations under Rules

34 and 26(g) and consider and discuss ways to ensure compliance and minimize disputes

regarding overbreadth and specificity of requests and responses. A failure to comply with this

responsibility carries serious consequences. Requests for “any and all” documents on a broad

topic are presumptively improper. Likewise, courts have held that an objection that does not

appropriately explain its grounds is forfeited. See, e.g., Wesley Corp. v. Zoom T.V. Prods., LLC,

No. 17-100212018, 2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018); Fischer v. Forrest, 14 Civ.

1304 (PAE) (AJP), 14 Civ. 1307 (PAE) (AJP), 2017 WL 773694 (S.D.N.Y. Feb. 28, 2017) (“[A]ny

discovery response that does not comply with Rule 34’s requirement to state objections with

specificity (and to clearly indicate whether responsive material is being withheld on the basis of

objection) will be deemed a waiver of all objections (except as to privilege).”).

       Discovery Disputes. The parties shall follow the Court’s Individual Procedures with

respect to any discovery disputes. See http://nysd.uscourts.gov/judge/Parker.

        Motions to Dismiss and Time to Answer. Motions to dismiss should be filed by no

later than July 31, 2019 and in accordance with the Hon. Alison J. Nathan’s Individual Practices.

See http://www.nysd.uscourts.gov/judge/Nathan. Any Defendant that does not move to

dismiss is directed to file an Answer by no later than July 31, 2019.




                                                 2
     Case 1:19-cv-02645-AJN-KHP Document 41 Filed 06/06/19 Page 3 of 3



     Further, as discussed during the conference:

     •      The parties are directed to file a joint letter on ECF by no later than
            June 18, 2019 addressing the overlap of discovery between this
            action and the related case, City of Almaty, Kazahkstan, et al. v.
            Mukhtar Ablyazov, et al., 15-cv-05345 (AJN) (KHP), and the parties’
            proposed protective order.

     •      The parties are further directed to file a joint letter on ECF by no
            later than July 9, 2019 addressing whether Plaintiffs will amend
            their pleadings and whether Defendants will move to dismiss. If
            Defendants will move to dismiss, the letter should also include a
            proposed briefing schedule.

     •      Plaintiffs’ Motion for a Default Judgment against Defendant MeM
            Energy Partners LLC is due by no later than July 31, 2019 and should
            be filed in accordance with the Judge Nathan’s Individual Practices.
            See http://www.nysd.uscourts.gov/judge/Nathan.

     A case management conference is hereby scheduled for July 31, 2019 at 11:30 a.m.

     SO ORDERED.

DATED:      New York, New York
            June 6, 2019

                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                              3
